Case 6:17-cv-00533-JDK-JDL Document 42 Filed 11/13/20 Page 1 of 1 PageID #: 392




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 JERRY LAZA,                                           §
                                                       §
                                                       §   CIVIL ACTION NO. 6:17-CV-00533-JDK
                  Plaintiff,                           §
                                                       §
 v.                                                    §
                                                       §
 CITY OF PALESTINE, TEXAS, MIKE                        §
 ALEXANDER, JOHN OR JANE DOES 1-                       §
 9,                                                    §

                  Defendants.

                                               ORDER
        On November 12, 2020, Plaintiff responded to the Court’s Order (Doc. No. 39) stating that

 he would now like to proceed with his asserted federal claims against all Defendants and requested

 90 days to confer with counsel. (Doc. No. 41.) Accordingly, the Court will keep this case

 administratively closed for 90 days so that Plaintiff may confer with his counsel. By no later than

 February 15, 2021, Plaintiff shall file a full status update on this case, stating his asserted claims

 that he intends to proceed with in this case and indicating whether the matter is ready to proceed

 on a schedule.




              So ORDERED and SIGNED this 13th day of November, 2020.




                                                   1
